Citation Nr: 0834065	
Decision Date: 10/03/08    Archive Date: 10/07/08	

DOCKET NO.  07-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for a heart murmur. 

4.  Entitlement to service connection for the residuals of a 
displaced knuckle of the right hand. 

5.  Entitlement to service connection for arthritis of the 
knees and hands. 

6.  Entitlement to service connection for bilateral defective 
hearing. 

7.  Entitlement to service connection for chronic tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1977, with an additional unverified period of active service 
of 2 years, 6 months, and 15 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  Post-traumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.

2.  Depression is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.

3.  A heart murmur is not shown to have been present in 
service, or at any time thereafter.

4.  Residuals of a displaced knuckle of the right hand are 
not shown to have been present in service, or at any time 
thereafter.

5.  Arthritis of the knees and hands, to the extent such 
disability exists, is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

6.  Chronic defective hearing is not shown to have been 
present in service, or at any time thereafter.

7.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A heart murmur was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Residuals of a displaced knuckle of the right hand were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  Arthritis of the knees and hands was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

6.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

7.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for various 
and sundry disabilities, all of which, it is alleged, had 
their origin during his period of active military service.  
According to the veteran, he currently suffers from a post-
traumatic stress disorder which is in large part the result 
of his position as a "duty photographer" during his period of 
service in Thailand and Korea.  The veteran further alleges 
that he displaced the second finger of his right hand during 
an accident in service, and, at one point, was placed in a 
cast.  He further alleges that his arthritis of the knees and 
hands is the result of kneeling for extended periods while 
performing maintenance on the "cold steel" of tanks.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis, or an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

Finally, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an 
inservice stressor, and credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In the present case, service medical records fail to 
demonstrate the presence of any of the disabilities at issue.  
In point of fact, at the time of a service separation 
examination in June 1977, a clinical evaluation of all 
pertinent bodily systems was within normal limits, and no 
pertinent diagnoses were noted.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by a VA outpatient 
treatment record dated in April 2003, approximately 26 years 
following the veteran's discharge from service, at which time 
there was noted a risk factor of "arthritis," for which the 
veteran was receiving medication.  Problems with "depression" 
were similarly first noted in December 2003, many years 
following the veteran's discharge from service.

The Board notes that, based on the evidence of record, while 
in service, the veteran served as a construction draftsman 
and illustrator.  While the veteran has alleged that, during 
his period of service in Thailand and Korea, he functioned as 
a "duty photographer," during the course of which he 
witnessed a number of stressful incidents, there is no 
indication that the veteran ever served in that particular 
capacity.  Nor has the veteran ever received a diagnosis of 
or treatment for post-traumatic stress disorder.  To date, 
there exists no evidence that the veteran has in the past or 
currently suffers from a heart murmur, residuals of a 
displaced knuckle of his right hand, or chronic tinnitus.  
Moreover, to date, there is no evidence that the veteran 
suffers from "hearing loss disability" as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2007).

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current depression and 
arthritis, or alleged heart murmur, displaced knuckle of the 
right hand, hearing loss, or tinnitus, with any incident or 
incidents of his period of active military service.  
Accordingly, service connection for those disabilities must 
be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in June 
2004 and August 2008.  In those letters, VA informed the 
veteran that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  


VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as both VA 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for depression is denied.

Service connection for a heart murmur is denied.

Service connection for the residuals of a displaced knuckle 
of the right hand is denied.




Service connection for arthritis of the knees and hands is 
denied.

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


